[cblogo.jpg]

 

 

 

Loan No. RI0992T01C

AMENDED AND RESTATED REVOLVING TERM SUPPLEMENT

THIS AMENDED AND RESTATED REVOLVING TERM SUPPLEMENT ("Supplement") to the Master
Loan Agreement dated July 26, 2011 (such agreement, as may be amended,
hereinafter referred to as the "MLA"), is entered into as of August 16, 2019
between COBANK, ACB, a federally-chartered instrumentality of the United States
("CoBank") and U.S. PREMIUM BEEF, LLC, Kansas City, Missouri, a limited
liability company (together with its permitted successors and assigns, the
"Company"). Capitalized terms not otherwise defined in this Supplement will have
the meanings set forth in the MLA.

RECITALS

(A)                  This Supplement amends, restates, replaces and supersedes,
but does not constitute payment of the indebtedness evidenced by, the promissory
note set forth in the Amended and Restated Revolving Term Supplement numbered
RI0992T01B, dated as of June 13, 2017, between CoBank and the Company.

SECTION 1.         REVOLVING TERM COMMITMENT On the terms and conditions set
forth in the MLA and this Supplement, CoBank agrees to make loans to the Company
during the period set forth below in an aggregate principal amount not to exceed
$1,000,000.00 at any one time outstanding (the "Commitment"). Within the limits
of the Commitment, the Company may borrow, repay and re-borrow.

SECTION 2.          PURPOSE. The purpose of the Commitment is to provide working
capital to the Company.

SECTION 3.          TERM. The term of the Commitment will be from the date
hereof, up to and including June 30, 2020, or such later date as CoBank may, in
its sole discretion, authorize in writing (the "Term Expiration Date").

SECTION 4.          LIMITS ON ADVANCES, AVAILABILITY, ETC. The loans will be
made available as provided in Section 2 of the MLA.

SECTION 5.          INTEREST. The Company agrees to pay interest on the unpaid
balance of the loan(s) in accordance with the following interest rate option(s):

(A)           One-Month LIBOR Index Rate. At a rate (rounded upward to the
nearest 1/100th and adjusted for reserves required on Eurocurrency Liabilities
(as hereinafter defined) for banks subject to FRB Regulation D (as hereinafter
defined) or required by any other federal law or regulation) per annum equal at
all times to 2.000% above the higher of: (1) zero percent (0.000%); or (2) the
rate reported at 11:00 a.m. London time for the offering of one (1)-month U.S.
dollars deposits, by Bloomberg Information Services (or any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by CoBank from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) on the first U.S. Banking Day (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
will be reset automatically, without the necessity of notice being provided to
CoBank, the Company, or any other party, on the first U.S. Banking Day of each
succeeding week, and each change in the rate will be applicable to

1

00001544

--------------------------------------------------------------------------------



 

U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Supplement No. RI0992T01C

all balances subject to this option. Information about the then-current rate
will be made available upon telephonic request. For purposes hereof: (a) "U.S.
Banking Day" means a day on which CoBank is open for business and banks are open
for business in New York, New York; (b) "Eurocurrency Liabilities" will have the
meaning as set forth in "FRB Regulation D"; and (c) "FRB Regulation D" means
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended.

Interest will be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and will be payable
quarterly in arrears by the 20th day of the following month or on such other day
as CoBank will require in a written notice to the Company ("Interest Payment
Date").

SECTION 6.         PROMISSORY NOTE. The Company promises to repay the unpaid
principal balance of the loans on the Term Expiration Date, or on such later
date as CoBank may, in its sole discretion, authorize in writing.

In addition to the above, the Company promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.

SECTION 7.         SECURITY. The Company's obligations hereunder and, to the
extent related hereto, under the MLA, will be secured as provided in Section 5
of the MLA or in a closing instruction letter signed by the parties (an
"Instruction Letter").

SECTION 8.         FEES. INTENTIONALLY OMITTED.

 

SIGNATURE PAGE FOLLOWS

 

 

 

2

--------------------------------------------------------------------------------



 

U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Supplement No. RI0992T01C

 

SIGNATURE PAGE TO SUPPLEMENT

IN WITNESS WHEREOF, the parties have caused this Supplement to the MLA to be
executed by their duly authorized officer(s).

U.S. PREMIUM BEEF, LLC

By:

 /s/ Stanley D. Linville

Name:

Stanley D. Linville

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

3

 

--------------------------------------------------------------------------------



U.S. PREMIUM BEEF, LLC
Kansas City, Missouri
Supplement No. RI0992T01C

SIGNATURE PAGE TO SUPPLEMENT

IN WITNESS WHEREOF, the parties have caused this Supplement to the MLA to be
executed by their duly authorized officer(s).

 

COBANK, ACB

By:

 /s/ Patricia Machado

Name:

Patricia Machado

Title:

Assistant Corporate Secretary

 

 

 

 

 

 

 

 

4